Title: From James Madison to William Eustis, 1 November 1813
From: Madison, James
To: Eustis, William


        
          Dear Sir
          Washington Novr. 1. 1813
        
        Will you permit me to inclose for your consideration, a commission which may be recommended by the advantage of local conveniency? It will not be put on record untill your decision shall warrant, which it will be agreeable to receive as soon as it may be reasonably expected. Accept my best respects & regards
        
          James Madison
        
      